Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuan (US20110006978).

As to claims 1, 11, Yuan shows:
A method, and corresponding information handling system, comprising:
receiving, by an information handling system, an indication of a user's focused attention (¶ [0044]) (e.g., obtain data points of tracked eye gaze);

and applying at least one customization to the identified at least one user interface element (¶ [0059]) (e.g., modify object by displacing object, zooming in or out object, rotating object, etc).

As to claim 9, Yuan shows:
The method of claim 1, wherein the step of receiving the indication of the user's focused attention comprises receiving an indication of an area of a user's gaze on an application window (¶ [0081]) (e.g., receiving an indication of the region receiving the higher degree of eye-attention).

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 2, 5, 6, 12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (US20110006978) in view of Kozloski et al. (US20170357518, Kozloski).

As to claims 2, 5, 6, 12, 15:
Yuan shows a method, and corresponding information handling system, substantially as claimed, as specified above. 
Yuan fails to specifically show: further comprising applying a different customization to a second user interface element not identified as receiving the user's focused attention;
further comprising receiving an application profile comprising at least one rule for a plurality of user interface elements within an application window, wherein the step of applying the at least one customization comprises applying a customization defined in the at least one rule;
detecting a launch of an application;
and activating the application profile in response to detecting the launch of the application.
In the same field of invention, Kozloski teaches: modifying an appearance of a GUI. Kozloski further teaches: applying a different customization to a second user interface element not identified as receiving the user's focused attention (¶ [0074], [0077]) (e.g., detecting a location on a second GUI at which the user has chosen to focus on, adjust the visual style of a first image to match the visual style of the second image);

detecting a launch of an application (¶ [0022]) (e.g., providing transparent access to resources such as application programs 143);
and activating the application profile in response to detecting the launch of the application  (¶ [0079]).

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Yuan and Kozloski before the effective filing date of the invention, to have combined the teachings of Kozloski with the method, and corresponding information handling system, as taught by Yuan. 
One would have been motivated to make such combination because a way to improve GUI usability would have been obtained and desired, as expressly taught by Kozloski (see title).

Claims 3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (US20110006978) in view of Kozloski et al. (US20170357518, Kozloski), further in view of Eivazi et al. (US20170139475, Eivazi).

As to claims 3, 13:
Yuan and Kozloski show a method, and corresponding information handling system, substantially as claimed, as specified above. 
Yuan and Kozloski fail to specifically show: wherein the step of applying the at least one customization comprises decreasing a transparency of the identified at least one user interface element and increasing a transparency of the second user interface element.

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Yuan and Kozloski and Eivazi before the effective filing date of the invention, to have combined the teachings of Eivazi with the method, and corresponding information handling system, as taught by Yuan and Kozloski.
One would have been motivated to make such combination because a way to have gaze tracking replace a mouse as a computer cursor manipulator would have been obtained and desired, as expressly taught by Eivazi (¶ [0004]).

Claims 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (US20110006978) in view of Eivazi et al. (US20170139475, Eivazi).

As to claims 4, 14:
Yuan shows a method, and corresponding information handling system, substantially as claimed, as specified above. 
Yuan fails to specifically show: wherein the step of applying at least one customization comprises adjusting at least one of a transparency, saturation, or contrast to the identified at least one user interface element.
In the same field of invention, Eivazi teaches: tracking user gaze and adapting content. Eivazi further teaches: a step of applying at least one customization comprises adjusting at least one of a transparency, saturation, or contrast to the identified at least one user interface element (¶ [0021]).

One would have been motivated to make such combination because a way to have gaze tracking replace a mouse as a computer cursor manipulator would have been obtained and desired, as expressly taught by Eivazi (¶ [0004]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan (US20110006978) in view of Anderson et al. (US20140071069, Anderson).

As to claim 10:
Yuan shows a method substantially as claimed, as specified above. 
Yuan fails to specifically show: wherein the step of applying at least one customization comprises: removing the identified user interface element from a primary display; presenting the identified user interface element on a secondary display.
In the same field of invention, Anderson teaches: techniques for non-touch user interaction input. Anderson further teaches: a step of applying at least one customization comprises: removing the identified user interface element from a primary display; presenting the identified user interface element on a secondary display (figs. 16-17; ¶ [0065], [0092], [0093]).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Yuan and Anderson before the effective filing date of the invention, to have combined the teachings of Anderson with the method as taught by Yuan.
.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan (US20110006978) in view of Davis et al. (US20150286873, Davis).

As to claim 16:
Yuan shows a method  substantially as claimed, as specified above. 
Yuan further shows: wherein the step of receiving the indication of the user's focused attention comprises receiving an indication of an area of a user's gaze on an application window (¶ [0081]) (e.g., receiving an indication of the region receiving the higher degree of eye-attention).
Yuan fails to specifically show: the information handling system further comprising a front-facing camera.
In the same field of invention, Davis teaches: gaze-tracking text entry. Davis further teaches: an information handling system further comprising a front-facing camera. (¶ [0148]).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Yuan and Davis before the effective filing date of the invention, to have combined the teachings of Davis with the method as taught by Yuan.
One would have been motivated to make such combination because a way to facilitate text entry by using gaze-tracking would have been obtained and desired, as expressly taught by Davis (¶ [0042]).

s 7, 8, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (US20110006978) in view of Krishnaswamy et al. (US8908987, K).

As to claim 7:
Yuan shows a method, and corresponding information handling system, substantially as claimed, as specified above.
Yuan further shows: 
The method of claim 1, 
further comprising:
receiving a screen shot of an application window (¶ [0058], [0026], [0001]) (e.g., receiving a viewing area 220; viewing area may represent a screen a computer monitor; an application may display a tangible object which may take up the entire computer monitor on the viewing area 220);
identifying a potentially-customizable user interface element within the application window (¶ [0062]) (e.g., identifying the head of a person 210 within viewing area 220);
and receiving a customization for the one of the potentially- customizable user interface elements (¶ [0062]) (e.g., moving the head to the center of the viewing area 220 when receiving the observer’s eye attention during a predetermined period of time).

Yuan fails to specifically show: receiving a user-defined rule specifying the potentially-customizable user interface element.
In the same field of invention, K teaches: providing candidates based on diverse adjustments to an image. K further teaches: receiving a user-defined rule specifying the potentially-customizable user interface element and a customization for the one of the potentially- customizable user interface elements (col. 11, l. 53, to col. 12, l. 37).

One would have been motivated to make such combination because a way to obtain a desired visual style would have been obtained and desired, as expressly taught by K (col. 1, l. 19-22).

As to claims 8, 18, Yuan further shows:
wherein the step of identifying the potentially-customizable user interface element comprises:
receiving an indication of a region within the application window (¶ [0081]) (e.g., receiving an indication of the region receiving the higher degree of eye-attention);
and applying an algorithm to identify boundaries of the user interface element (¶ [0086]) (e.g., determine the most salient surface region).

As to claim 17:
Yuan shows a method, comprising:
receiving, by an information handling system, a screen shot of an application window (¶ [0058], [0026], [0001]) (e.g., receiving a viewing area 220; viewing area may represent a screen a computer monitor; an application may display a tangible object which may take up the entire computer monitor on the viewing area 220);
identifying a potentially-customizable user interface element within the application window (¶ [0062]) (e.g., identifying the head of a person 210 within viewing area 220);
and receiving 


Yuan fails to specifically show: receiving a user-defined rule specifying the potentially-customizable user interface element.
In the same field of invention, K teaches: providing candidates based on diverse adjustments to an image. K further teaches: receiving a user-defined rule specifying the potentially-customizable user interface element and a customization for the one of the potentially- customizable user interface elements (col. 11, l. 53, to col. 12, l. 37).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Yuan and K before the effective filing date of the invention, to have combined the teachings of K with the method as taught by Yuan.
One would have been motivated to make such combination because a way to obtain a desired visual style would have been obtained and desired, as expressly taught by K (col. 1, l. 19-22).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan (US20110006978) in view of Krishnaswamy et al. (US8908987, K), further in view of in view of Kozloski et al. (US20170357518, Kozloski).

As to claim 19
Yuan and K show a method substantially as claimed, as specified above. 

Yuan and K fail to specifically show: 
saving an application profile comprising the first user-defined rule and the second user-defined rule (¶ []).
In the same field of invention, Kozloski teaches: modifying an appearance of a GUI. Kozloski further teaches:
saving an application profile comprising a first user-defined rule and a second user-defined rule (¶ [0079]).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Yuan, K and Kozloski before the effective filing date of the invention, to have combined the teachings of Kozloski with the method as taught by Yuan, K. 
One would have been motivated to make such combination because a way to improve GUI usability would have been obtained and desired, as expressly taught by Kozloski (see title).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan (US20110006978) in view of Krishnaswamy et al. (US8908987, K), further in view of in view of Eivazi et al. (US20170139475, Eivazi).

As to claim 20:
Yuan and K show a method substantially as claimed, as specified above. 
Yuan and K fail to specifically show: 

In the same field of invention, Eivazi teaches: tracking user gaze and adapting content. Eivazi further teaches: a step of receiving a first user-defined rule comprising receiving a customization comprising at least one of a transparency, a saturation, or a contrast (¶ [0021]).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Yuan, K, and Eivazi before the effective filing date of the invention, to have combined the teachings of Eivazi with the method, and corresponding information handling system, as taught by Yuan, K.
One would have been motivated to make such combination because a way to have gaze tracking replace a mouse as a computer cursor manipulator would have been obtained and desired, as expressly taught by Eivazi (¶ [0004]).

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant’s arguments have been fully considered but are not persuasive. Examiner reiterates that references to specific columns, figures or lines should not be limiting in any way. The entire reference provides disclosure related to the claimed invention. 
1) Applicant argues:

The Office Action at page 3 notably does not explain why object 210 or an image of object 210 should be considered a user interface element.
The object, or the image of the object, is not a "user interface element" because the object in Yuan is not an element that displays information regarding events occurring in an application, such as illustrated and described related to user interface elements 212, 214, and 216 of FIG. 2 (of the instant invention).
Yuan draws a distinction between a user interface element and an object or an image of an object. Yuan describes that "a computer application may provide a user interface which allows a user to modify the view of the object in the displayed image, in order to provide a better viewing experience" ( [0002], emphasis added). The separation of the object and image from the user interface indicates that the object and image are not part of the user interface, and thus are not a user interface element.
Examiner disagrees.
Examiner notes that Yuan clearly describes that a user interface includes as elements an object and an image of an object. As Applicant explains, Yuan describes that "a computer application may provide a user interface which allows a user to modify the view of the object in the displayed image, in order to provide a better viewing experience" ( [0002], emphasis added). A person of ordinary skill in the art would reasonably interpret this Applicant selected citation is “a computer application may provide a user interface which allows a user to modify its (e.g., the user interface’s) view of the object in its displayed image, in order to provide a better viewing experience.”

Finally, Examiner notes that Applicant had ample opportunity to respond, and if there were any questions regarding the Office Action, Applicant could call and request a telephonic interview to help clarify issues.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee 				[U.S. 20160062579]
Barkett et al. 			[U.S. 20140160148]
Ramanathan et al. 		[U.S. 20120326969]


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 5712703169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JORDANY NUNEZ/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        8/27/2021